DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
 
Acknowledgements and Response to Remarks
This action is in response to the request for continued examination and the amendment filed on August 11, 2021. Claims 7-22 are currently pending. Claims 7-12 have been withdrawn by Applicant’s election. Claims 1-6 have been cancelled by Applicant and claims 13-22 have been newly added. Claims 7-22 have been fully examined.
The amendment to the Specification, filed on August 11, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure 
…therefore, the creator can verify the authenticity of the product during each transaction for the product through the creator account address. Also, the creator therefore can get profit sharing from the product verification and transaction through the creator account address.


Applicant is required to cancel the new matter in the reply to this Office Action.
With respect to the 101 rejection, Applicant is of the opinion that the amended claims recite significantly more limitations than the abstract idea. The examiner respectfully disagrees and notes that the additional elements of the claims such as an initialization module, a generation module, an output device, a blockchain, and a scan device, merely use a computer as a tool to perform the abstract idea. The use of a blockchain, for example, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
With respect to the 112 rejection for unclear scope, Applicant is of the opinion that the system clearly involves a computing device and output device. The examiner respectfully disagrees and notes that the claim recites an initialization module and a generation module. It is not clear, even from Applicant’s argument, whether the modules are to be considered as components of the system or not. In addition, the amended claim 13 recites actions (e.g., setting, replacing, storing, …) that are performed neither by the computing device nor by the output device, which are components of the system. Therefore, the amendments raise a new issue whether the plurality of nodes are components of the system or not.
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach the amended claims features. Applicant lists 3 claim features that allegedly are not taught by the art. The examiner respectfully disagrees and notes that  Schvey at least in [0055] teaches generating a genesis block. In addition, Applicant states that the prior art fails to teach “transaction function can only be called by the one of the plurality of nodes having the owner account address. The examiner respectfully disagrees and notes that Schvey at least in ([0046], [0048], [0049]) teaches private subspaces that have limited access permission by certain parties (i.e. nodes).  Moreover, Applicant states that the prior art fail to teach: “transmitting a transaction message comprising the seller account address, the buyer account address, the transaction amount and the transaction time to a creator according to the creator contact message” the examiner respectfully disagrees and notes that Andrade at least in ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18) teaches that a transaction message is stored in a transaction database which stores account addresses of sender and receiver, the transaction amount and the transaction time. Therefore, the prior art, combined, teach the limitations of the amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
However, the Specification lacks corresponding structure. According to the Specification:
“…the system for an outputting product traceability code, according to an embodiment of the present invention, will hereinafter be described in more detail, with reference to the accompanying drawings. Please refer to FIG. 1, which is a block diagram of the system for outputting a product traceability code, according to an embodiment of the present invention. The system comprises an initialization module 111, and a generation module 112. In actual implementation, the system is set up in a server 110, which is one of the nodes of the blockchain network 100 and has the same functions as the node 120. The initialization module 111 is configured to create a e genesis block, and the smart contract can comprise a uniform resource identifier (URI), a creator contact message, an owner account address, and a transaction function all corresponding to the product. …” ([0031]) 

“…The system can further include a combination module 113. The combination module 113 is configured to output the product traceability code by using the output device, so that the product traceability code and the product can be integrally combined permanently, and the product traceability code is unable to be broken or post-produced. …” ([0036]) 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 13-22 are directed to a system (product). Therefore, the claims fall within the four statutory categories.
Claims 13-22 are directed to the abstract idea of creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims recite creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information. Specifically, the claim 13 recites creating a block, creating a smart contract in the block, setting addresses, storing the addresses, transmitting a transaction message, generating and outputting a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of an initialization module, a computing device, a generation module, a blockchain, an output device, a plurality of nodes, a blockchain, merely use a computer as a tool to perform the abstract idea, specifically, creating a block, creating a smart contract in the block, setting addresses, storing the addresses, transmitting a transaction message, generating and outputting a traceability code, and receiving the traceability code. The use of an initialization module, a computing device, a generation module, a blockchain, an output device, a plurality of nodes, a blockchain, does not integrate the abstract idea into a practical application because it requires no more than one or more computer devices performing functions that correspond to acts required to carry out the abstract idea. 
The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of an initialization module, a computing device, a generation module, a blockchain, an output device, a plurality of nodes, a blockchain amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information.
Dependent claim 14 describes a hash function used for generating addresses. Dependent claims 15-16 describe actions by a person (a creator). Dependent claim 17 describes the content of the smart contract. Claim 18 describes stored data. Claim 19 
The dependent claims do not integrate the judicial exception into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of a laser engraving device, a RFID tag device, and a printing device, merely use a computer as a tool to perform the abstract idea, specifically, creating a block, creating a smart contract in the block, setting addresses, storing the addresses, transmitting a transaction message, generating and outputting a traceability code, and receiving the traceability code. The use of a laser engraving device, a RFID tag device, or a printing device, as tools to implement the abstract idea, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea.
Therefore, while dependent claims, which represent additional language, slightly modify the analysis provided with respect to independent claim 13, these additional elements/functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 13, the a claim recites “an initialization module, executed on a computing device which is communicatively coupled to a plurality of nodes via a network, configured to…” and “a generation module configured for…” However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions for the initialization module and the generation module. Therefore, the Specification lacks support for the claimed functions.
Dependent claims 14-22 are also rejected for incorporating the limitations of the rejected claim 13.
With respect to claim 15, the amended claim recites “the creator can verify authenticity of the product during each transaction for the product through the creator 
With respect to claim 16, the amended claim recites “the creator can get profit sharing from the product verification and transaction through the creator account address.” However, the original Specification lacks support for the claim recitation. Therefore, the new language constitutes new matter.
Dependent claim 16 is also rejected for incorporating the limitations of the rejected claim 15.
With respect to claim 18, the amended claim recites “wherein the transaction array stores the seller account address… in an append manner” However, the Specification is silent to data being stored in an “append manner” The Specification lacks any reference to an “append manner”. Therefore, the new language constitutes new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, the scope of the claim is rendered indefinite as the claim is directed to a system that comprises an initialization module, a generation module, and an output device. However, the claim recites “…an initialization module, executed on a computing device which is communicatively coupled to a plurality of nodes via a network, configured for creating a genesis block as a header of a blockchain network…” This makes the scope of the claim unclear because 1) it is not clear whether the computing device, the plurality of nodes, and the blockchain network are also part of the system or not. And 2) it is not clear from the claim recitation which one of the “initialization module” or the “computing device” is “configured for creating a genesis block…”
With respect to claim 13, 
With respect to claims 14-22, the scope of each claim is rendered indefinite as the claims depend from cancelled claims 1 and 3. This makes the scope of the claims unclear because  it is not possible to construe the metes and bounds of claims for which the dependency is indefinite. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
The examiner notes that for the purpose of this examination, the claims 14-15 and 17-22 are interpreted as depending from claim 13 and claim 16 is interpreted as depending from claim 15. 
Dependent claims 14-22 are also rejected for incorporating the limitations of the rejected claim 13.
Means Plus Function
With respect to claim 13, the claim limitations “an initialization module…a computing device…configured for creating…”, and “a generation module configured for…” are means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Because the above limitations of claim 13 invokes 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).

(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (US Patent Publication No. 2018/0349621), in view of Saxena et al. (US Patent Publication No. 2018/0165416), further in view of Andrade (US Patent Publication No. 2016/0283941), and further in view of Hegemier (US Patent Publication No. 2011/0282476)
With respect to claim 13, Schvey et al. teach:

creating a genesis block as a header of a blockchain network corresponding to a product, ([0036], [0039], [0051]-[0058])
creating a smart contract in the genesis block contains a … identifier … a creator contact message, a transaction function, and an owner account address which is initially set as a creator account address…(each account has an account address and a message [0045], [0047], transaction creation [0057], FIG. 15, [0075])
wherein during each transaction for the product, the transaction function can only be called by the one of the plurality of nodes having the owner account address (private subspace, single party permission [0046], [0048], [0049])
to perform the following processes in sequence: (sequential transaction process [0049]) 
storing the seller account address, a buyer account address, a transaction amount and a transaction time in a transaction array; (registry contract [0075])
Schvey et al. do not explicitly teach:
owner account address which is initially set as a creator account address
…a uniform resource identifier (URI),
setting the owner account address as a seller account address; 
replacing the owner account address with the buyer account address; and

a generation module, executed on the computing device, configured for generating and outputting the product traceability code containing the URI and an address of the smart contract; and
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.
	However, Saxena et al. teach:
the smart contract comprises a uniform resource identifier (URI) ([0140])
a generation module, executed on the computing device, configured for generating and outputting the product traceability code containing the URI and an address of the smart contract; (QR code and barcode [0303]-[0306])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cognitive insight and learning system, as taught by Saxena et al., into the distributed blockchain of Schvey et al., in order to generate a traceable report based on a smart contract content. (Saxena et al., Abstract, [0059]-[0070])
Schvey et al. and Saxena et al. do not explicitly teach:
owner account address which is initially set as a creator account address;
setting the owner account address as a seller account address; 
replacing the owner account address with the buyer account address; and

an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.
However, Andrade teaches:
setting the owner account address as a seller account address ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18) 
replacing the owner account address with the buyer account address, ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18) 
transmitting a transaction message comprising the seller account address, the buyer account address, the transaction amount and the transaction time to a creator according to the creator contact message; ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction system, as taught by Andrade, into the distributed blockchain of Schvey et al. and Saxena et al., in order to generate a transaction confirmation with transaction data. (Andrade: Abstract, [0207]-[0209])
Schvey et al., Saxena et al. and Andrade do not explicitly teach: 
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.
However, Hegemier teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the permanent printing, as taught by Hegemier, into the distributed blockchain of Schvey et al. Saxena et al., and Andrade in order to create a non-removable barcode. (Hegemier: Abstract, [0089])
With respect to claim 15, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.
Moreover Saxena et al. teach:
wherein the creator can verify authenticity of the product during each transaction for the product through the creator account address. (user can verify authenticity [0124], [0125])
The examiner notes that the recitation of claim 15 is optional “creator can verify…” and in addition, describes an action of a person (the creator). Therefore, the claim recitation does not further limit the scope of independent claim 13.
With respect to claim 16, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.
Moreover, Saxena et al. teach:
wherein the creator can get profit sharing from the product verification and transaction through the creator account address. ([0320]-[0321], [0330])

With respect to claim 18, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.
Moreover Schvey et al. teach:
the transaction array stores the seller account address, the buyer account address, the transaction amount and the transaction time for each transaction for the product as a piece of transaction data in an append manner. (registry contract [0075])
In addition, Andrade teaches:
the transaction array stores the seller account address, the buyer account address, the transaction amount and the transaction time for each transaction for the product as a piece of transaction data in an append manner. ([0083]-[0086], [0110]-[0118], [0207])
With respect to claim 19, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.
Moreover Saxena et al. teach:
wherein the creator contact message include at least an email address, a telephone number, an account of communication software, so that the transaction message can be transmitted by email, SMS or communication software to the creator. ([0137])
With respect to claim 20, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.

wherein the output device is a laser engraving device used for carving the product traceability code on a surface of the product. ([0089], [0210]-[0213])
With respect to claim 21, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a RFID tag read-write device used for writing the product traceability code into a RFID tag. ([0243], [0264]-[0266], [0272]-[0273])
With respect to claim 22, Schvey et al., Saxena et al., Andrade and Hegemier  teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a printing device, used for printing the product traceability code on a rubbing paper, rubbing the product traceability code on a surface of the product, and sintering the product traceability code on the product. ([0089], [0135], [0202])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al., in view of Saxena et al., Andrade, and Hegemier, further in view of Sheng et al. (US Patent Publication No. 2017/0221052)
With respect to claim 14, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.
Moreover, Schvey et al. teach:

Schvey et al., Saxena et al., Andrade and Hegemier do not explicitly teach:
hash function formed with SHA-256 hash and RIPEMD-160 hash.
However, Sheng et al. teach:
hash function formed with SHA-256 hash and RIPEMD-160 hash. ([0157], [0213], [0259], Claims 4 and 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hash functions, as taught by Sheng et al. into the hash encryption of transaction data of Schvey et al. Saxena et al., and Andrade in order to encrypt the transaction data by specific hash functions. (Sheng: Abstract, [0013])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al., in view of Saxena et al., Andrade, and Hegemier, further in view of Dobaj (US Patent Publication No. 2016/0321677)
With respect to claim 17, Schvey et al., Saxena et al., Andrade and Hegemier teach the limitations of claim 13.
Schvey et al., Saxena et al., Andrade and Hegemier do not explicitly teach:
wherein the smart contract in the genesis block further comprising a marking array storing a plurality of markings, and when the transaction function is called, at least 
However, Dobaj teaches:
wherein the smart contract in the genesis block further comprising a marking array storing a plurality of markings, ([0111]-[0114])
and when the transaction function is called, at least one of the plurality of markings is selected and transmitted to the one of the plurality of nodes having the buyer account address. ([0111]-[0122], [0165]-[0166])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of unique product identifiers, as taught by Dobaj, into the distributed blockchain of Schvey et al. Saxena et al., and Andrade in order to differentiate genuine product from counterfeit. (Dobaj Abstract, [0010]-[0020])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685